DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Preliminary Formalities
A thorough review of both the claims and the disclosure has been made.  Pursuant to MPEP 707.07(j), and for the purposes of assisting Applicant and expediting prosecution, it is respectfully noted that there does not appear to be any patentable subject matter disclosed in the application.  

Claim Objections
Claims 4, 5, 8, 10, 15 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 4, line 1, the limitation “the increasing the pressure of the fluid” is not grammatically correct and is, therefore, unclear.
Regarding claim 5, line 1, the limitation “the increasing the pressure of the fluid” is not grammatically correct and is, therefore, unclear.
Regarding claims 8, 15, the claims are identical to each other.  Applicant is advised that should claim 8 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Regarding claim 10, line 4, the limitation “by the pumping system” should be —by the pump system—.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “increasing a pressure of the fluid within the pump system from the pump system connected to the wind energy system” is vague and indefinite.
First, the limitation “the fluid within the pump system” (emphasis added) is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Second, the phrase “the fluid within the pump system from the pump system connected to the wind energy system” is narrative, grammatically incorrect, and generally indefinite.  The claim does not make clear what the intended scope of patent protection sought may be.
Regarding claim 6, the limitation “the providing the fluid from the fluid source is through a gravity assisted pipe” is vague and indefinite.
First, the limitation “the providing the fluid” is not grammatically correct and is, therefore, unclear.
Second, the claim fails to make clear what a “gravity assisted pipe” (emphasis added) may comprise.
Regarding claim 7, the limitation “providing the exhaust fluid from an additional electricity production system” is vague and indefinite.
First, the limitation “the exhaust fluid from an additional electricity production system” (emphasis added) is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Second, the limitation “an additional electricity production system” is vague and indefinite.  No “electricity production system” has been set forth, so it is unclear how there may be an “additional” system as claimed.  Furthermore, an “electricity production system” would appear to provide an output of “electricity,” not an “exhaust fluid” as the claim appears to set forth.
Regarding claim 8, the limitations “a pump system configured to accept a fluid” and “the water feed system configured to deliver a fluid from a fluid source” are, together, vague and indefinite.  Notably, the claim does not make clear whether the two “fluid” features are the same or are separate and distinct from each other.
Regarding claim 10, the limitation “an energy storage system connected to the wind turbine and configured to store energy produced by the wind turbine” is vague and indefinite.  Notably, the claim fails to make clear what the “energy storage system” may comprise and what type of “energy” it may “store” (e.g., electrical energy, mechanical potential energy, hydraulic potential energy, etc.).
Regarding claim 11, the limitation “the energy storage system” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claim 15, the limitations “a pump system configured to accept a fluid” and “the water feed system configured to deliver a fluid from a fluid source” are, together, vague and indefinite.  Notably, the claim does not make clear whether the two “fluid” features are the same or are separate and distinct from each other.
Regarding claims 2-7, and claims 9-14; they are dependent on claims 1, 8, respectively, and thereby inherit the deficiencies thereof.
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 8, 9, 12, 14, 15, as best understood, are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fessenden (US 1,247,520).
Regarding claim 1, as best understood, Fessenden discloses a method of electrical production (system of storing power, see Figure), comprising: 
obtaining a fluid (water) from a fluid source (water chambers/tanks 3); 
providing the fluid from the fluid source to a pump system (pump 7); 
rotating a wind energy system (wind mill 8), the wind energy system connected to the pump system (pump 7) such that rotation of the wind energy system rotates the pump system (see p. 2, ll. 41-44: water is raised by pump 7, which is driven by the wind mill); 
increasing a pressure (as generally understood, pumps move liquid from a low pressure region to a high pressure region; also, pump 7 raises water from chambers 3 to upper tanks 2, 2’, thereby increasing the pressure/head of the water) of the fluid (water) within the pump system (pump 7) from the pump system connected to the wind energy system (wind mill 8); 
providing the increased pressure fluid from the pump system to a water turbine (turbine 6); 
rotating the water turbine (turbine 6) with the fluid from the pump system to produce an exhaust fluid (water is exhausted back to water chambers 3); and 
producing electricity (see, e.g., p. 2, ll. 44-50: current is generated by means of the dynamo 5) from a generator (dynamo 5) connected to the water turbine (turbine 6).
Regarding claim 2, Fessenden further discloses returning the exhaust fluid (water) to the fluid source (see Figure: water is pumped from water chambers 3, up to upper tanks 2, 2’, then passes through turbine 6 to return to water chambers 3).
Regarding claim 6, as best understood, Fessenden further discloses providing the fluid from the fluid source is through a gravity assisted pipe (water is provided through fluid conduits including pipes 9, 10; water flowing downward through pipe 9 is assisted by gravity).
Regarding independent claims 8, 15, as best understood, Fessenden discloses an electrical production system (system of storing power, see Figure), comprising: 
a pump system (pump 7) configured to accept a fluid (water) and exhaust the fluid at a pressure higher than a pressure the fluid was delivered to the pump system (as generally understood, pumps move liquid from a low pressure region to a high pressure region; also, pump 7 raises water from chambers 3 to upper tanks 2, 2’, thereby increasing the pressure/head of the water);  
a wind turbine (wind mill 8) connected to the pump system (pump 7) and configured to provide the pump system (pump 7) a motive force (see p. 2, ll. 41-44: water is raised by pump 7, which is driven by the wind mill); 
a water turbine (turbine 6) connected to the pump system (pump 7); 
a generator (dynamo 5) connected to the water turbine (turbine 6), wherein motion of the water turbine (turbine 6) is configured to spin the generator (dynamo 5) and produce electricity (see, e.g., p. 2, ll. 44-50: current is generated by means of the dynamo 5); and 
a water feed system (including, e.g., pipes 9, 10) connected to the pump system (pump 7), the water feed system configured to deliver a fluid (water, see Figure) from a fluid source (water chambers/tanks 3) to the pump system (pump 7).
Regarding claim 9, Fessenden further discloses a valve (valve 11) connected to the water turbine (turbine 6), the valve (valve 11) configured to shut off a water supply to the water turbine (see p. 2, ll. 44-47: turbine 6 is set in motion by opening the valve 11).
Regarding claim 12, Fessenden further discloses that the water feed system (pipes 9, 10) is a gravity fed pipe (water flows downward through pipe 9 by gravity).
Regarding claim 14, Fessenden further discloses a piping system (including, e.g., pipes 9, 10, and output pipe of turbine 6, shown in ghost in Figure) connected to the fluid source (water chambers 3) and the water turbine (turbine 6), the piping system configured to transport fluid from the water turbine (turbine 6) to the fluid source (water chambers 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fessenden (US 1,247,520) in view of Ekern (US 2012/0019004 A1).
Regarding claim 3, Fessenden discloses the invention as set forth in claim 1, upon which claim 3 is dependent. 
However, Fessenden appears to be silent regarding the possibility that the fluid source may be a lake.
On the other hand, Ekern (Figure 1) discloses a method of electrical production, comprising:
obtaining a fluid from a fluid source (e.g., lower level storage lake 15);
providing the fluid (water) from the fluid source (storage lake 15) to a pump system (e.g., fluid pump 29); 
increasing a pressure of the fluid within the pump system (fluid pump 29 raises water from lower level storage lake 15 to upper level storage lake 13); 
providing the increased pressure fluid from the pump system to a water turbine (e.g., water turbine 39); 
rotating the water turbine (water turbine 39) with the fluid (via discharge pipe 35, turbine inlet 37) from the pump system (fluid pump 29) to produce an exhaust fluid (water is exhausted from turbine 39 via outlet 41 and piping 43); and 
producing electricity from a generator (electric generator 45) connected to the water turbine (turbine 39); 
wherein, notably, the fluid source is a lake (lower level storage lake 15).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of production of Fessenden with the explicit teaching of using a lake as the fluid source, as taught by Ekern, for the purpose of using a natural geographical feature which supplies a fluid (water), thereby avoiding additional construction costs, where Fessenden appears silent regarding further details of using a lake, and Ekern teaches use of a suitable lake as a fluid source, where the selection of a known configuration based on its suitability for its intended use supports a prima facie obviousness determination (MPEP §2144.07).
Claims 4, 5, 7, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fessenden (US 1,247,520) in view of Toal, Sr. (US 6,051,892).
Regarding claims 4, 5, 7, Fessenden discloses a method of electrical production as set forth in claim 1, upon which claim 4 is dependent.
However, Fessenden appears to be silent regarding use of either a battery energy storage system or a photovoltaic system to assist the pump system.
On the other hand, Toal, Sr. (Figures 1-5) discloses a method of electrical production (see Abstract), comprising: 
obtaining a fluid (water) from a fluid source (e.g., bottom tank 16); 
providing the fluid (via pipe line 22) from the fluid source (bottom tank 16) to a pump system (pump 24); 
increasing a pressure of the fluid within the pump system from the pump system (pump 24); 
providing the increased pressure fluid from the pump system (pump 24) to a water turbine (waterwheels 44 in penstocks 20); 
rotating the water turbine (waterwheels 44) with the fluid (water) from the pump system (pump 24) to produce an exhaust fluid (water is output by waterwheels 44 via tubes 18); and 
producing electricity from a generator (electric generator 46) connected to the water turbine (waterwheel 44; see Fig. 2).
Furthermore, Toal, Sr. discloses:
Regarding claim 4, increasing the pressure of the fluid within the pump system (pump 24) is assisted through (see, e.g., col. 6, ll. 55-56) a battery energy storage system (power supply 34 which comprises a plurality of batteries; see col. 6, ll. 41-46); 
Regarding claim 5, increasing the pressure of the fluid within the pump system (pump 24) is assisted through a photovoltaic system (solar energy panel 58; see Fig. 4); and
Regarding claim 7, providing an additional electricity production system (multiple penstocks 20 are provided, each including its own respective waterwheel 44 and electric generator 46).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Fessenden with the explicit use of a battery energy storage system and/or a photovoltaic system, as well as multiple electricity production systems, as taught by Toal, Sr., for the purpose of ensuring a continuous, as needed, supply of electrical energy to provide power to the pump (see, e.g., col. 6, ll. 1-13).
Regarding claims 10, 11, Fessenden discloses a method of electrical production as set forth in claim 8, upon which claims 10, 11 are dependent.
However, Fessenden appears to be silent regarding use of either an energy storage system to store energy produced or a photovoltaic system to produce electrical energy.
On the other hand, Toal, Sr. (Figures 1-5) discloses an electrical production system (micro hydroelectric power system 10), comprising: 
a pump system (pump 24) configured to accept a fluid (water) and exhaust the fluid at a pressure higher than a pressure the fluid was delivered to the pump system (as generally understood, pumps move liquid from a low pressure region to a high pressure region; also, see Figs. 1, 3, 4: pump 24 raises water from lower tank 16 to upper tank 14, thereby increasing the pressure/head of the water); 
a water turbine (e.g., one of waterwheels 44) connected to the pump system (pump 24);
a generator (electric generator 46) connected to the water turbine (waterwheel 44; see Fig. 2), wherein motion of the water turbine (waterwheel 44) is configured to spin the generator (electric generator 46) and produce electricity (electricity is output via connection line 36; see Fig. 2); and 
a water feed system (including, e.g., pipe line 22, tubes 18) connected to the pump system (pump 24), the water feed system configured to deliver a fluid from a fluid source (e.g., bottom tank 16) to the pump system.
Furthermore, Toal, Sr. discloses:
Regarding claim 10, an energy storage system (power supply 34 which comprises a plurality of batteries; see col. 6, ll. 41-46) configured to store energy produced, the energy storage system configured to supplement pumping (see, e.g., col. 6, ll. 55-56) by the pumping system (pump 24); and 
Regarding claim 11, at least one photovoltaic array (solar energy panel 58; see Fig. 4) configured to produce electrical energy, the at least one photovoltaic array connected to the energy storage system (power supply 34).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Fessenden with the explicit use of a battery energy storage system and a photovoltaic system, as taught by Toal, Sr., for the purpose of ensuring a continuous, as needed, supply of electrical energy to provide power to the pump (see, e.g., col. 6, ll. 1-13).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fessenden (US 1,247,520) in view of Bell (US 4,206,608).
Regarding claim 13, Fessenden discloses the invention as set forth in claim 8, upon which claim 13 is dependent.
However, Fessenden appears to be silent regarding the type of electrical power/current produced by the generator.  Whereas alternating current is extremely well known in the art, the following is noted for expediting prosecution.
On the other hand, Bell (Figures 1, 2) discloses an electrical production system comprising:
a pump system (wind energy device 18 comprising a pump for pressurizing hydraulic fluid; see col. 3, ll. 65-68),
 a wind turbine (windmill 10) connected to the pump system (pump 18), 
a water turbine (hydraulic motor 42);
a generator (alternating current electricity generator 44) connected to the water turbine (hydraulic motor 42), wherein, notably,
the generator (AC generator 44) is configured to produce alternating current (see, e.g., col. 4, ll. 49-55).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Fessenden with the explicit use of an AC generator, as taught by Bell, for the purpose of producing a desired amount of electricity of the right voltage/current in order to satisfy demand (see, e.g., col. 4, ll. 56-59), where Fessenden appears silent regarding further details of the type of generator used, and Bell teaches a suitable AC generator, where the selection of a known configuration based on its suitability for its intended use supports a prima facie obviousness determination (MPEP §2144.07).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 4,174,926 to Hamrick et al. discloses an energy production system and associated method, the system comprising a wind turbine (windmill 21) driving a pump system (including pump 41) and a water turbine (turbine 53). 
US 2010/0259044 A1 and US 8,008,796 B2 to Muchow discloses a similar system and associated method.  

Conclusion
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
July 14, 2022

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832